DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 7 are objected to because:
Claim 1, line 11, “its longitudinal axis” is unclear and leave doubts has to what is being referred to.
Claim 1, line 16, “the translation” lacks antecedent basis.
Claim 7, line 1, “A cutout” should be -The cutout-.
Claim 7, line 6, “a mobile contact-holder” should be -the mobile contact-holder-.
Claim 7, line 6, “a spring” should be -the spring-.
Claim 7, line 6, “a mobile element” should be -the mobile element-.
Claim 7, lines 6-7, “an upstream electrical contact pad” should be -the upstream electrical contact pad-.
Claim 7, lines 7-8, “a downstream electrical contact pad” should be -the downstream electrical contact pad-.
Claim 7, line 13, “a spring” should be -the spring-.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Belbel et al, US 4454490 [Belbel].
Regarding claim 1, Belbel discloses (figs.1-6) a mobile contact-holder (15) for a cutout (1) comprising:
a support (43) in which there is formed a housing (37);
a mobile element (16) made of electrically conductive material mounted to slide, on a longitudinal axis (XX) of the support (43), in the housing (37) of the support (43);
an upstream electrical contact pad (19) and a downstream electrical contact pad (20) borne by the mobile element (16); and
a spring (22) exerting a return force on the mobile element (16),
where the support (43) further comprises two oblong holes (49, 50) emerging in the housing (37) and extending along its longitudinal axis (XX);
the mobile contact-holder (15) also comprises a guiding shaft (51) which Is fixed in translation with respect to the mobile element (16), and which extends along an axis parallel to a transverse axis of the support (43) and which is engaged in the oblong holes (49, 50) of the support (43); and
 the guiding shaft (51) engaged in the oblong holes (49, 50) guides the translation of the mobile element (16) in the housing (37) [see fig.2].
Regarding claim 2, Belbel further disclose where the mobile element (16) is kept assembled on the support (43) by the guiding shaft (51) and by two slip surfaces (sides of 16)) of the mobile element (16) in contact with two lateral faces (44, 45) of the housing (37) of the support (43).
Regarding claim 3, Belbel further discloses where the mobile element (16) is mobile in rotation, with respect to the support (43), about a main axis of the guiding shaft (51).
Regarding claim 7, Belbel further discloses the cutout (1) intended to be inserted into an electrical circuit and comprising:
a casing (3);
a fixed upstream electrical contact pad (9) and a fixed downstream electrical contact pad (10), fixed in the casing; and
a mobile contact-holder (15) comprising a spring (22), a mobile element (16), an upstream electrical contact pad (19) borne by the mobile element (16) and a downstream electrical contact pad (20) borne by the mobile element (16), the mobile contact-holder (15) being mobile in the casing (3) between a position of closure of the electrical circuit in which the upstream contact pad (19) of the mobile element (16) is bearing against the fixed upstream contact pad (9), where the downstream contact pad (20) of the mobile element (16) is bearing against the fixed downstream contact pad (10) and where a spring (22) exerts a contact pressure between the electrical contact pads (19, 20) of the mobile contact-holder (15) and the electrical contacts (11, 12} of the casing (3) and a position of opening of the electrical circuit in which the electrical contact pads (19, 20) of the mobile element (16) are separated from the fixed electrical contact pads (9, 10).
Regarding claim 8, Belbel further discloses where the casing (3) comprises two oblong housings (53, 54) for guiding the guiding shaft (51).
Regarding claim 9, Belbel further discloses where the support (43) of the mobile contact-holder (15) masks the housings (53, 54) of the casing (3).

Regarding claim 10, Belbel further discloses where guiding zones (49, 50) of the mobile element (16) with respect to the support (43) are formed outside of the housing (37) of the mobile contact-holder (15).
Regarding claim 11, Belbel further discloses where the mobile element (16) is mobile in rotation about the main axis of the guiding shaft (51) and where, in position of closure of the electrical circuit, the contact pressure of the upstream electrical contact pad (19) of the mobile contact- holder (15) on the fixed upstream electrical contact pad (9), on the one hand, and the contact pressure of the downstream electrical contact pad (20) on the fixed downstream electrical contact pad (10), on the other hand, are balanced by the rotation of the mobile element (16) about the guiding shaft (51) [col.4, lines 40-45].
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art fails to teach or show, alone or in combination the claimed mobile contact-holder comprises a clevis positioned in an internal volume of the mobile element, the guiding shaft being positioned through openings of the clevis and the clevis being equipped with means for retaining an end of the spring; a balancing leaf positioned between the clevis and the mobile element and inserted between the guiding shaft and the mobile element, the balancing leaf being mobile in rotation about the main axis (Y66) and the guiding shaft; and the rotation of the balancing leaf about the main axis of the guiding shaft allows the rotation of the mobile element about the main axis of the guiding shaft.
Regarding claim 6, the prior art fails to teach or show, alone or in combination the claimed mobile contact-holder where the guiding shaft is produced in a thermosetting polymer material and, where the support is produced in a thermosetting polymer material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer, Steinbauer, Katsube et al, Dedina, Spies, Lauraire et al, Bollinger et al, Kinzler et al, McGill et al and Pichard are examples of mobile contact-holders for cutout devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833